Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/25/21 have been fully considered but they are not persuasive. The applicant has argued “Applicant submits that Smychkovich cannot be properly interpreted as teaching or suggesting the above limitations of amended claim 1. A careful review of the other references cited by the Examiner shows that those references also do not disclose the above limitations of amended claim 1. As the foregoing illustrates, no combination of the cited references can teach or suggest each and every limitation of amended claim 1.” The examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejections of the independent claims was based on the combination of Subramanian in view of Smychovich and Orikasa, while the applicant’s arguments only discussed the merits of the Smychovich application. The examiner notes that upon examination of the Orikasa reference, the newly applied limitations are readily found.
Orikasa teaches a similar invention to the Smychovich application, in that a primary battery (2, including 3a-3c) applies power through a converter 17 to charge a lower voltage secondary/rechargeable battery 11. While Smychovich lacks explicit description of the primary/non-rechargeable battery of Orikasa, it includes a capacitor with two switches on either 
The drawing objections are withdrawn due to the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al (USPGPN 20160219516) in view of Smychkovich (USPGPN 20150008867) and Orikasa (USPGPN 20050127871), as evidenced by Schneiker et al (USPGPN 20050151518), Iineijbaldj (“Internal resistance of D Cell Alkaline versus vs AA - NiMH ?”, Iineijbaldj, CandlePowerForums, Published online 8-17-2007 to 9-4-2007, Seen Online 2-23-2021, https://www.candlepowerforums.com/vb/showthread.php?172428-Internal-resistance-of-D-Cell-Alkaline-versus-vs-AA-NiMH), Energizer (“Nickel Metal Hydride (NiMH): Handbook and Application Manual”, Energizer Brands LLC, pages 2 & 6, Published 2018, Seen online 2-23-2021 data.energizer.com/pdfs/nickelmetalhydride_appman.pdf), hereinafter EnergizerN, and Energizer (“Alkaline Manganese Dioxide: Handbook and Application Manual”, Energizer Brands, pgs 6-10 esp.8, published 2018, seen online 2-23-2021 data.energizer.com/pdfs/alkaline_appman.pdf ), hereinafter EnergizerA.
Claim 1, Subramanian teaches a computer-implemented method for powering a battery-powered node (abstract describes sensor node with power consumption reduction) residing within a wireless mesh network (¶[13] describes the system of sensor as being in a mesh wireless sensor network, see mesh network of see Figs. 1, 2, & 5-7), the method comprising: storing first electrical energy (from 1910) in a storage element (1930, see Fig. 19), wherein the battery-powered node communicates with one or more other nodes residing within the wireless mesh network using at least a portion of the electrical energy (Fig. 19 demonstrates first energy from 1910 supplies power to storage element 1930, and second energy from primary cell 1950 supplies power to the wireless sensor node of the mesh network 1960 for communication 1962).
Subramanian is silent to an energy source that transmits the first electrical energy to the storage element at a first voltage level; determining that a second voltage level associated with the storage element exceeds a third voltage level associated with a secondary cell; and storing second electrical energy that is derived from the first electrical energy in the secondary cell, and the use of the second electrical energy for powering a wireless node which communicates with other wireless nodes. Subramanian is silent to the first voltage level at which the primary cell transmits the first electrical energy to the storage element is greater than the third voltage level associated with the secondary cell, transmission of the first electrical energy based on a first impedance level associated with the primary cell, and a portion of the second electrical energy that is based on a second impedance level associated with the secondary cell, and wherein the second impedance level is lower than the first impedance level.
Smychkovich teaches an energy source that transmits the first electrical energy to the storage element at a first voltage level (inherently, to charge the capacitor C1 of Figs. 2 & 3, 
It would have been obvious to a person having ordinary skill in the art to modify Subramanian with Smychkovich to provide reduced costs, size, and number of parts.
Subramanian is silent to the first voltage level at which the primary cell transmits the first electrical energy to the storage element is greater than the third voltage level associated with the secondary cell, transmission of the first electrical energy based on a first impedance level associated with the primary cell, and a portion of the second electrical energy that is based on a 
Orikasa teaches the first voltage level at which the primary cell transmits the first electrical energy to the storage element is greater than the third voltage level associated with the secondary cell (Figs. 1 and 4-10 demonstrate a system similar to both Subramanian and Smychkovich, with primary battery 2/3a-c supplying power to secondary cell 11 via step-down charge pump 17 which includes at least one capacitor, see ¶[39]; each of 3a-3c is disclosed to be AA size batteries, i.e. 1AA=1.5V times three is 4.5V as known to one of ordinary skill in the art, see ¶’s [31, 32]; secondary lithium ion cell battery is disclosed to be rated value of 4.2V, as most lithium ion batteries usually are, see ¶’s [02, 05, 38, 40, 50, 51], which is disclosed to be between 2.5-4.3V; thus, at 4.5V, the primary battery would be greater than the voltage of the secondary battery’s 2.5-4.3V). Orikasa teaches this invention provides improved efficiency, miniaturization, and costs (see ¶’s [13, 18, 39]). Further, one having ordinary skill in the art understands that providing voltages within the tolerance zone of a battery is important to prevent the battery from being damaged, which can then damage the surroundings. A converter, like the capacitor containing buck converter 17, therefore serves to improve the safety of the system and the longevity of the components of the system.
The applicant has argued “Applicant submits that Smychkovich cannot be properly interpreted as teaching or suggesting the above limitations of amended claim 1. A careful review of the other references cited by the Examiner shows that those references also do not disclose the above limitations of amended claim 1. As the foregoing illustrates, no combination of the cited references can teach or suggest each and every limitation of amended claim 1.” The examiner respectfully disagrees.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejections of the independent claims was based on the combination of Subramanian in view of Smychovich and Orikasa, while the applicant’s arguments only discussed the merits of the Smychovich application. The examiner notes that upon examination of the Orikasa reference, the newly applied limitations are readily found.
Orikasa teaches a similar invention to the Smychovich application, in that a primary battery (2, including 3a-3c) applies power through a converter 17 to charge a lower voltage secondary/rechargeable battery 11. While Smychovich lacks explicit description of the primary/non-rechargeable battery of Orikasa, it includes a capacitor with two switches on either side as the DC-DC converter 17 of Orikasa. Looking at Orikasa, it describes that the primary battery could be an alkaline battery (¶[32]), while the secondary battery could be “lithium ion battery, a lithium polymer battery, a nickel hydrogen battery, a nickel-cadmium (Ni--Cd) battery, a lithium metal battery, and the like” (¶[38]). The DC-DC converter of Orikasa is described as being a step-down construction (i.e. bucking, the primary battery having a higher voltage than the secondary battery, ¶[51]), as is claimed by this instant application. Now, the “and the like” disclosure which is comparing “nickel cadmium battery” and “nickel hydrogen battery” would lead one having ordinary skill in the art to consider “nickel metal hydride” to be “and the like”. Smychovich explicitly describes “nickel metal hydride” as the secondary battery used in ¶’s [02, 18]. Schneiker et al (USPGPN 20050151518) provides evidence in ¶[84] that Alkaline batteries (i.e. the primary batteries described by Orikasa) have much higher internal resistance compared 
It would have been obvious to a person having ordinary skill in the art to modify Subramanian in view of Smychkovich with Orikasa to provide improved miniaturization, costs, safety, efficiency, and longevity.
Claim 2, the combination of Subramanian, Orikasa, and Smychkovich teaches storing the first electrical energy comprises causing one or more switches (SW1 & SW2 of Smychkovich, see steps 710, 760, & 720 of Fig. 7, which describes connecting capacitor C1 to source 210/310 by turning SW1 on, and SW2 off) to switch into a first configuration, and wherein, in the first configuration, the primary cell is electrically coupled to the storage element and electrically isolated from the secondary cell (Primary cell of Subramanian, rest of circuit of Smychkovich, as seen from Figs. 2, 3, & 7).
Regarding Dependent Claim 3, the combination of Subramanian, Orikasa, and Smychkovich teaches the one or more switches includes a first switch and a second switch, and wherein, in the first configuration, the first switch is closed and the second switch is open (as described for Claim 2, this configuration is shown by Figs. 2 & 3).
Regarding Dependent Claim 4, the combination of Subramanian, Orikasa, and Smychkovich teaches storing the second electrical energy comprises causing one or more switches to switch into a second configuration (SW1 & SW2 of Smychkovich, see steps 730-750 of Fig. 7, which describes connecting capacitor C1 to battery 240/340 by turning SW1 off, and SW2 on), and wherein, in the second configuration, the secondary cell is electrically coupled to the storage element and electrically isolated from the primary cell (Primary cell of Subramanian, rest of circuit of Smychkovich, as seen from Figs. 2, 3, & 7).
Regarding Dependent Claim 5, the combination of Subramanian, Orikasa, and Smychkovich teaches the one or more switches includes a first switch and a second switch, and wherein, in the second configuration, the first switch is open and the second switch is closed (as described for Claim 2, this configuration is shown by Figs. 2 & 3 of Smychkovich).
Claim 9, combination of Subramanian, Smychkovich, & Orikasa teaches storage element comprises a capacitor (1930 of Subramanian, C1 of Smychkovich).
Regarding Dependent Claim 10, the combination of Subramanian, Orikasa, and Smychkovich teaches the node draws the second electrical energy from the secondary cell when performing the wireless communications with a current level that is independent of the first impedance level associated with the primary cell (1940 of Subramanian isolates the primary cell 1950 from energy storage device 1930 when 1930 supplies power to node circuitry 1960, and thus is independent of this impedance level, while for Smychkovich, due to the on/off bipolar configuration of the switches, the impedance of charge source 210/310 [corresponding to the primary cell 1950 of Subramanian] is isolated from the impedance level of the secondary cell, as one having ordinary skill in the art would understand).
Regarding Independent Claim 11, Subramanian teaches a system (Fig. 19) for powering a battery-powered node residing within a wireless mesh network (see Figs. 1, 2, & 5-7), comprising: a storage element (1930, see Fig. 19) that stores first electrical energy (from 1910); wherein the battery-powered node communicates with one or more other nodes residing within the wireless mesh network using at least a portion of the electrical energy (Fig. 19 demonstrates first energy from 1910 supplies power to storage element 1930, and second energy from primary cell 1950 supplies power to the wireless sensor node of the mesh network 1960 for communication 1962), and uses power derived from a primary cell (1950).
Subramanian is silent to an energy source that transmits the first electrical energy to the storage element at a first voltage level; a comparator that determines that a second voltage level associated with the storage element exceeds a third voltage level; and a secondary cell that operate at the first voltage level and stores second electrical energy that is derived from the first 
Smychkovich teaches an energy source that transmits the first electrical energy to the storage element at a first voltage level (inherently, to charge the capacitor C1 of Figs. 2 & 3, charge source component 210/310 would have to have a voltage, where ¶'s [28, 36] describes this voltage as 12V DC); a comparator (250/350 acts as a comparator) that determines that a second voltage level associated with the storage element exceeds a third voltage level (NiMH cell described by abstract is known in the art as a secondary cell, as understood by one having ordinary skill in the art, in order for the capacitor to provide power to the battery 240/340 and to ensure that the battery does not provide power to the capacitor, in the absence of a complicated transformer or other step-up/boosting circuitry, the voltage of the capacitor C1 must exceed the third voltage of the secondary cell, and therefore it does, as somewhat explained by ¶'s [32, 40], this third voltage is called "predetermined voltage level"); and a secondary cell that operate at the first voltage level (see the 112(b) rejection above) and stores second electrical energy that is derived from the first electrical energy (see Figs. 6-8), and the use of the second electrical energy for powering a wireless node which communicates with other wireless nodes (see Figs. 9 & 10, ¶'s [76, 81]). Smychkovich teaches that this invention provides reduced costs due to reduced size and parts needed to recharge the battery (¶'s [02, 03, 15-18], where one having ordinary skill in 
It would have been obvious to a person having ordinary skill in the art to modify Subramanian with Smychkovich to provide reduced costs, size, and number of parts.
Subramanian is silent to the first voltage level at which the primary cell transmits the first electrical energy to the storage element is greater than the third voltage level associated with the secondary cell, transmission of the first electrical energy based on a first impedance level associated with the primary cell, and a portion of the second electrical energy that is based on a second impedance level associated with the secondary cell, and wherein the second impedance level is lower than the first impedance level.
Orikasa teaches the first voltage level at which the primary cell transmits the first electrical energy to the storage element is greater than the third voltage level associated with the secondary cell (Figs. 1 and 4-10 demonstrate a system similar to both Subramanian and Smychkovich, with primary battery 2/3a-c supplying power to secondary cell 11 via step-down charge pump 17 which includes at least one capacitor, see ¶[39]; each of 3a-3c is disclosed to be AA size batteries, i.e. 1AA=1.5V times three is 4.5V as known to one of ordinary skill in the art, see ¶’s [31, 32]; secondary lithium ion cell battery is disclosed to be rated value of 4.2V, as most lithium ion batteries usually are, see ¶’s [02, 05, 38, 40, 50, 51], which is disclosed to be between 2.5-4.3V; thus, at 4.5V, the primary battery would be greater than the voltage of the secondary battery’s 2.5-4.3V). Orikasa teaches this invention provides improved efficiency, miniaturization, and costs (see ¶’s [13, 18, 39]). Further, one having ordinary skill in the art understands that providing voltages within the tolerance zone of a battery is important to prevent 
The applicant has argued “Applicant submits that Smychkovich cannot be properly interpreted as teaching or suggesting the above limitations of amended claim 1. A careful review of the other references cited by the Examiner shows that those references also do not disclose the above limitations of amended claim 1. As the foregoing illustrates, no combination of the cited references can teach or suggest each and every limitation of amended claim 1.” The examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejections of the independent claims was based on the combination of Subramanian in view of Smychovich and Orikasa, while the applicant’s arguments only discussed the merits of the Smychovich application. The examiner notes that upon examination of the Orikasa reference, the newly applied limitations are readily found.
Orikasa teaches a similar invention to the Smychovich application, in that a primary battery (2, including 3a-3c) applies power through a converter 17 to charge a lower voltage secondary/rechargeable battery 11. While Smychovich lacks explicit description of the primary/non-rechargeable battery of Orikasa, it includes a capacitor with two switches on either side as the DC-DC converter 17 of Orikasa. Looking at Orikasa, it describes that the primary battery could be an alkaline battery (¶[32]), while the secondary battery could be “lithium ion 
It would have been obvious to a person having ordinary skill in the art to modify Subramanian in view of Smychkovich with Orikasa to provide improved miniaturization, costs, safety, efficiency, and longevity.
Regarding Dependent Claim 12, the combination of Subramanian, Orikasa, and Smychkovich teaches the storage element stores the first electrical energy when the comparator causes one or more switches to switch into a first configuration (SW1 & SW2 of Smychkovich, see steps 710, 760, & 720 of Fig. 7, which describes connecting capacitor C1 to source 210/310 by turning SW1 on, and SW2 off), and wherein, in the first configuration, the primary cell is electrically coupled to the storage element and electrically isolated from the secondary cell (Primary cell of Subramanian, rest of circuit of Smychkovich, as seen from Figs. 2, 3, & 7).
Regarding Dependent Claim 13, the combination of Subramanian, Orikasa, and Smychkovich teaches the one or more switches includes a first switch and a second switch, and wherein, in the first configuration, the first switch is closed and the second switch is open (as described for Claim 2, this configuration is shown by Figs. 2 & 3).
Regarding Dependent Claim 14, the combination of Subramanian, Orikasa, and Smychkovich teaches the secondary cell stores the second electrical energy when the comparator causes one or more switches to switch into a second configuration (SW1 & SW2 of 
Regarding Dependent Claim 15, the combination of Subramanian, Orikasa, and Smychkovich teaches the one or more switches includes a first switch and a second switch, and wherein, in the second configuration, the first switch is open and the second switch is closed (as described for Claim 2, this configuration is shown by Figs. 2 & 3 of Smychkovich).
Regarding Dependent Claim 18, the combination of Subramanian, Orikasa, and Smychkovich teaches the battery powered node deactivates during a first recurring time period and reactivates during a second recurring time period to communicate with the one or more other nodes (see at least Figs. 10-13 of Subramanian, esp. Fig. 11 which shows the activation periods as pulses versus the deactivation periods as flat on the TX/RX lines).
Regarding Dependent Claim 19, the combination of Subramanian, Orikasa, and Smychkovich teaches the first time period exceeds the second time period (Fig. 11 of Subramanian demonstrates that the deactivating periods are longer than the reactivating periods).
Regarding Dependent Claim 20, the combination of Subramanian, Orikasa, and Smychkovich teaches the battery-powered node draws the second electrical energy from the secondary cell when communicating with the one or more other nodes at a current level that is independent of the first impedance level associated with the primary cell (1940 of Subramanian isolates the primary cell 1950 from energy storage device 1930 when 1930 supplies power to node circuitry 1960, and thus is independent of this impedance level, while for Smychkovich, due to the on/off bipolar configuration of the switches, the impedance of charge source 210/310 .
Claims 6 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian in view of Smychkovich and Orikasa, further in view of Walsh et al (USPGPN 20140103734), as evidenced by Schneiker, Iineijbaldj, EnergizerN, and EnergizerA.
Regarding Dependent Claim 6, the combination of Subramanian, Orikasa, and Smychkovich teaches the second voltage level is less than or equal to the maximum voltage level associated with the battery-powered node (is the case for both loads, as otherwise the voltage would be too much for the battery powered node, as would have been understood by one having ordinary skill in the art).
Subramanian is silent to the first voltage level is greater than a maximum voltage level associated with the battery-powered node.
Walsh teaches the first voltage level is greater than a maximum voltage level associated with the battery-powered node (first voltage level of ac adapter 260 shown in Fig. 2 is between 110-240V as one having ordinary skill in the art understands, while ¶[43] describes the maximum load voltage as being 5V, which is less than the first voltage level). One having ordinary skill in the art understands that reducing the voltage to ensure the voltage is appropriate for a load serves to improve the safety of the system (load is not damaged from overvoltage) and the functionality of the system (voltage is provided in proper operational range of the load).
It would have been obvious to one of ordinary skill in the art to modify Subramanian in view of Smychkovich and Orikasa with Walsh to provide improved safety and functionality
Regarding Dependent Claim 16, the combination of Subramanian, Orikasa, and Smychkovich teaches the second voltage level is less than or equal to the maximum voltage level 
Subramanian is silent to the first voltage level is greater than a maximum voltage level associated with the battery-powered node.
Walsh teaches the first voltage level is greater than a maximum voltage level associated with the battery-powered node (first voltage level of ac adapter 260 shown in Fig. 2 is between 110-240V as one having ordinary skill in the art understands, while ¶[43] describes the maximum load voltage as being 5V, which is less than the first voltage level). One having ordinary skill in the art understands that reducing the voltage to ensure the voltage is appropriate for a load serves to improve the safety of the system (load is not damaged from overvoltage) and the functionality of the system (voltage is provided in proper operational range of the load).
It would have been obvious to one of ordinary skill in the art to modify Subramanian in view of Smychkovich and Orikasa with Walsh to provide improved safety and functionality
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian in view of Smychkovich and Orikasa, further in view of Turnbull et al (USPGPN 20160043762), as evidenced by Schnitz et al (USPGPN 20130181829), Schneiker, Iineijbaldj, EnergizerN, and EnergizerA.
Regarding Dependent Claim 7, the combination of Subramanian, Orikasa, and Smychkovich teaches the first voltage level is greater than 3.6 volts (12 volts according to Smychkovich, as described in ¶'s [28, 36]).
Subramanian is silent to the primary cell comprises a lithium thionyl chloride battery.

It would have been obvious to a person having ordinary skill in the art to modify Subramanian in view of Smychkovich and Orikasa with Turnbull to provide improved energy density, battery life, and temperature characteristics, and reduced costs.
Regarding Dependent Claim 17, the combination of Subramanian, Orikasa, and Smychkovich teaches the first voltage level is greater than 3.6 volts (12 volts according to Smychkovich, as described in ¶'s [28, 36]).
Subramanian is silent to the primary cell comprises a lithium thionyl chloride battery.
Turnbull teaches the primary cell comprises a lithium thionyl chloride battery (¶'s [35, 38] describes battery 214 comprising both a capacitor and a lithium thionyl chloride battery which has a voltage of 3.9V, which is higher than 3.6V). Turnbull teaches that this type of battery has long battery life, while Schnitz provides evidence that this type of battery has high energy density, low cost, and excellent temperature characteristics.
It would have been obvious to a person having ordinary skill in the art to modify Subramanian in view of Smychkovich and Orikasa with Turnbull to provide improved energy density, battery life, and temperature characteristics, and reduced costs.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanian in view of Smychkovich and Orikasa, further in view of Takaoka et al (USPGPN 20040257043), as .
Regarding Dependent Claim 8, Subramanian is silent to the secondary cell comprises a lithium ion battery, and the third voltage level is less than or equal to 3.6 volts.
Takaoka teaches a system with a secondary cell (see 1, in Figs. 20), which is called a lithium ion battery (in ¶'s [192, 232], where one having ordinary skill in the art understands that the nominal voltage of lithium ion batteries is 3.6V, and in order to charge a lithium ion battery, you would have to provide power higher than the nominal voltage, thus by teaching the lithium ion battery of Takaoka, the third level voltage is taught). Spartano provides evidence that lithium ion batteries are safe (¶[09] with nominal voltage of 3.6 V DC). Greatbatch provides evidence that lithium ion batteries provide low internal resistance with stability (¶[95])
It would have been obvious to a person having ordinary skill in the art to modify Subramanian in view of Smychkovich and Orikasa with Takaoka to provide improved safety and stability, and low internal resistance
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651.  The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the 

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859